Citation Nr: 0420075	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for a left knee disorder.

Entitlement to service connection for residuals of fractured 
knuckles of the right hand.

Entitlement to service connection for a left ankle disorder.

Entitlement to service connection for residuals of a head 
injury.

Entitlement to service connection for a cervical spine 
disorder.

Entitlement to service connection for a left eye injury.

Entitlement to service connection for a skin disorder.

Entitlement to service connection for a chronic lung 
disorder.

Entitlement to VA outpatient treatment for dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and October 1997 
decisions by the Department of Veterans Affairs (VA) Fort 
Harrison, Montana and Seattle, Washington, Regional Offices 
(ROs).  The February 1996 decision by the Seattle RO, in 
pertinent part, denied service connection for a left knee 
disorder, fractured knuckles of the right hand, a left ankle 
disorder, residuals of a head injury, a cervical spine 
disorder, a left eye injury, and dental trauma.  The October 
1997 decision by the Fort Harrison RO, in pertinent part, 
denied service connection for asthma.  These claims are 
currently under the jurisdiction of the Seattle RO.

With regard to the veteran's claim for entitlement to VA 
outpatient dental treatment, the Board notes that the veteran 
has specifically stated that he is not seeking service 
connection for compensation purposes for dental trauma.  He 
is only seeking entitlement to VA outpatient dental 
treatment.

The Board notes that the veteran also perfected appeals with 
regard to the issues of entitlement to service connection for 
hearing loss, asbestos exposure, residuals of a left foot 
laceration, a fracture of the nose with residual sinus 
disorder, and entitlement to an increased rating for a right 
knee disorder.  In September 1998, the veteran withdrew his 
appeal with regard to these issues and they are not currently 
before the Board.  The Board does note that the veteran has 
an appeal before the Board with regard to service connecting 
a chronic lung disorder.  As asbestos exposure may be an 
issue in this claim, which has not been withdrawn, it is 
considered to be inextricably intertwined with the issue of 
entitlement to a chronic lung disorder and, as a part of such 
claim, remains before the Board.

Based on a thorough review of the record, the Board finds 
that further development is required with regard to the 
issues of entitlement to service connection for residuals of 
a head injury, a cervical spine disorder, a left eye injury, 
a skin disorder, and asthma.  Accordingly, they are the 
subjects of a remand following this decision.  These claims 
are being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran has a 
current left knee disorder, which had its origins in service.

3.  The clinical evidence of record does not reasonably show 
that the veteran has currently diagnosed residuals associated 
with fractured knuckles of the right hand.

4.  The evidence reasonably shows that the veteran has a 
current left ankle disorder, which had its origins in 
service.

5.  The veteran sustained head trauma in a car accident in 
1987 that resulted in dental trauma to teeth numbers 4, 5, 6, 
8, 9, 13, 14, 19, 29, and 30.


CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Residuals of fractured knuckles of the right hand were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A left ankle disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  Residuals of dental trauma involving teeth numbers 4, 5, 
6, 8, 9, 13, 14, 19, 29, and 30 were incurred in service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.381 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
to assess the nature and etiology of his claimed 
disabilities.  The Board is aware that service medical 
records prior to 1993 have, apparently, been lost, through no 
fault of the veteran's.  Efforts on the part of the RO to 
obtain such records from other sources were unsuccessful.  
Accordingly, the Board notes that where a veteran's service 
medical records are missing, the obligation to explain 
findings and conclusions, and to carefully consider the 
benefit of the doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  There is no 
indication of additional relevant medical evidence that the 
RO has not obtained, or attempted to obtain to date with 
regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a February 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement, or 
any other aspect of the VCAA, in this case was harmless error 
as this decision represents a grant of the benefits sought on 
appeal.

II.  Service Connection for a Left Knee Disorder

Factual Background

Service medical records do not reflect complaints, findings 
or treatment related to the left knee.  On his April 1995 
report of medical history, completed in conjunction with his 
separation examination, the veteran reported experiencing 
bilateral knee pain since a motor vehicle accident (MVA) in 
1986 (sic).  The word "bilateral" was crossed out and 
"right" was written above it.

A September 1995 VA examination was conducted with regard to 
the veteran's claim for service connection for a variety of 
disorders.  Though he related complaints associated with the 
left knee, and the August 1995 claim specifically raised a 
claim for service connection for a left knee disorder, the 
September 1995 VA examiner did not offer a diagnosis with 
regard to the left knee, and the only knee x-rays taken in 
conjunction with this examination were of the right knee.

The Board notes that the February 1996 rating decision, in 
addition to denying the claims currently on appeal, granted 
service connection for a low back disorder and a right knee 
disorder.

An April 1996 VA treatment note indicated that the veteran 
complained of chronic bilateral knee pain.  A separate April 
1996 VA treatment note reported a diagnosis of chronic 
bilateral knee pain, right worse than left.

A December 1996 VA examination report noted that the veteran 
reported he began having problems with his knee while he was 
in the service.  The veteran complained of pain.  He also 
indicated that his knee gave out on him.  The diagnoses were 
degenerative joint disease of the left knee, with 
cartilaginous and meniscal erosion and probable 
patellofemoral syndrome of the left knee.  An x-ray taken in 
conjunction with the examination was interpreted as showing 
mild patellofemoral joint degenerative joint disease.

An undated statement from M.G., a woman who worked with the 
veteran in 1987, stated that she recalled that the veteran 
complained of pain in his knees.  She also indicated that 
both of the veteran's knees would give way on him without 
warning.

A February 1998 letter from the veteran's private physician 
stated that the veteran's knee problems were related to his 
lower back disorder.

A February 1998 statement from J.I., a man who worked with 
the veteran at a uniformed service hospital in 1989, stated 
that he remembered the veteran had problems with both knees.  
He did not recall whether the veteran had related the cause 
of his left knee problems, only that he related his physical 
complaints.

The veteran testified before a hearing officer at a hearing 
held at the RO in February 1998.  He stated that his left 
knee began to give out every once in awhile, beginning in 
1987.  He testified that he was never officially treated for 
his knee problems, but medical personnel did recommend a knee 
brace and the use of ice packs.

A May 2000 VA examination report noted the veteran reported 
that his left knee pain began in 1987.    He complained of 
episodic left knee pain associated with sitting for long 
periods of time.  He gave no history of a particular injury 
to the left knee.  The examination revealed an essentially 
normal left knee.  A May 2000 VA examination x-ray report 
noted minimal joint space narrowing of the medial joint space 
compartment with minimal spurring of the posterior patella.  
The impression was minimal degenerative joint disease.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for arthritis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board notes that the veteran's service medical records do 
not document specific complaints with regard to the veteran's 
left knee.  His April 1995 separation examination report does 
note bilateral knee pain, but the "bilateral" was crossed 
out and "right" was written over it.  However, J.I. and 
M.G., both of whom stated that they worked with the veteran 
while he was in service, indicated that the veteran 
complained of pain and difficulty with both knees.  As both 
individuals' statements are considered competent with regard 
to symptoms they observed, the Board finds that there is 
evidence of record to support the veteran's contentions that 
his left knee problems began in service.

The veteran was diagnosed with degenerative joint disease of 
the left knee in December 1996.  The Board notes that this 
diagnosis does not fall within the one-year period so as to 
allow the veteran a presumptive basis for a grant of service 
connection for arthritis.  However, the veteran filed his 
initial claim in August 1995, within one month of separation 
from service.  Such a claim may be taken as evidence of 
continued complaints with regard to the veteran's left knee.  
While the veteran reported complaints with regard to his left 
knee to the September 1995 VA examiner, the examiner offered 
no diagnosis with regard to the knee, nor were x-rays taken 
of the left knee at that time.  However, as noted above, 
diagnoses of degenerative joint disease and patellofemoral 
syndrome of the left knee were made in the December 1996 VA 
examination report.  This report is evidence of a current 
disability.  Accordingly, given credible evidence of in-
service complaints, continued complaints, and a diagnosed 
current disability, and resolving all doubt in favor of the 
veteran, service connection for a left knee disorder is 
granted.


III.  Service Connection for Residuals of Fractures to the
Right Knuckles

Factual Background

Service medical records do not reflect complaints, findings 
or treatment related to the right hand.

A September 1995 VA examination report noted that the veteran 
suffered fractured knuckles and a lacerated finger in the 
right hand in an accident a few years prior.  The diagnoses 
were previous fracture of the right hand, with no indication 
of deformity.

A December 1996 VA examination report noted that the veteran 
complained of stiffness and occasional pain across the 
knuckles of his right hand.  No diagnosis was made with 
regard to the veteran's right hand.  An x-ray of the right 
hand, taken in conjunction with the examination, was 
interpreted as being a negative right hand series.

A February 1998 statement from J.I. noted that he remembered 
the veteran had complaints with regard to his hand when they 
worked together.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1998.  He stated that he had 
smashed his right hand in a door in 1990 or 1991, while 
aboard the USS America.  He stated that he broke three 
knuckles and smashed his finger.

A May 2000 VA examination report noted a crush injury of the 
right middle finger.  The examiner stated that the 
examination of the right middle finger was consistent with a 
crush injury, which had resulted in a scar and decreased 
sensations.  A December 2002 rating decision granted service 
connection for residuals of a crush injury of the right 
middle finger.  There is no indication of record that the 
veteran has expressed dissatisfaction with this rating, or 
stated that his injuries were more severe than those which 
were service connected.

The Board notes that the veteran had previously maintained 
that his knuckles were fractured at the same time as his 
right middle finger was injury.  Indeed, in September 1998 he 
specifically testified that he broke his three knuckles and 
smashed his finger in 1990 or 1991.

Analysis

The Board notes that a December 1996 VA examination report 
noted that x-rays, taken in conjunction with the examination, 
were interpreted as being a negative right hand series.  No 
residuals of fractures to any knuckles in the right hand were 
noted.  In this instance, the veteran was offered a new 
examination in May 2000, which noted residuals consistent 
with a crush injury of the right middle finger.  Though the 
veteran has maintained that his knuckles were fractured in 
the same incident, clinical evidence of record does not 
support a finding that any fractures involving the digits of 
the right hand were sustained, or that there are any other 
injuries involving that hand for which service connection has 
not already been granted.

IV.  Service Connection for A Left Ankle Disorder

Factual Background

Service medical records are silent with regard to complaints, 
treatment or findings related to the left ankle.  The April 
1995 separation examination reported that the veteran had 
complaints associated with his ankle.  It did not specify the 
right or left ankle.

The veteran filed a claim for service connection for "left 
ankle weakness" in August 1995.

A September 1995 VA examination report noted that the veteran 
complained of difficulty with his left ankle.  He complained 
that it "sprained easily."  The examiner stated that he did 
not note any significant left ankle problems.

A December 1996 VA examination report noted that the veteran 
complained that his ankle gave out frequently.  The diagnosis 
was unstable left ankle secondary to chronic spraining with 
weakened ligaments and tendons allowing the ankle to give way 
laterally.  An x-ray of the left ankle, taken in conjunction 
with the examination, was interpreted as being a negative 
left ankle series.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1998.  He stated that he sprained 
his left ankle while on the USS America.  He stated that he 
kept spraining it.

Analysis

In this instance, the veteran does have a current diagnosis 
of unstable left ankle secondary to chronic spraining with 
weakened ligaments and tendons allowing the ankle to give way 
laterally.  The issue before the Board is whether this 
currently diagnosed disability may reasonably be relate to 
the veteran's period of active service.

Again, the Board notes that the veteran's service medical 
records do not contain any specific complaints with regard to 
his left ankle.  The April 1995 separation examination did 
reflect complaints associated with the veteran's ankle, but 
did not specify whether it was the right or left ankle.  The 
fact that the veteran filed his claim in August 1995, within 
one month of separation from service, is also probative with 
regard to supporting the fact that the veteran may very well 
have had complaints related to his left ankle during service, 
although undocumented.  As noted above, the veteran's service 
medical records are incomplete because those documenting 
treatment prior to 1993 were lost.  In this regard, the Board 
benefit of the doubt rule is heightened.  Accordingly, as 
there is some evidence of complaints related to the veteran's 
left ankle during service, and the veteran has a currently 
diagnosed disability, service connection for a left ankle 
disorder is granted.


IV.  Service Connection for Dental Trauma,
For the Purpose of VA Dental Treatment

Factual Background

Service medical records indicate that the veteran had an 
annual dental examination in July 1995.  The examination 
report noted that, after a car accident in 1986 or 1987, the 
veteran required extensive dental work.  No indications were 
made in the examination report as to which teeth had been 
treated or were still in need of treatment.  The report noted 
that all appropriate treatment had not been completed within 
90 days of separation from service.  The veteran's service 
personnel records indicate that he was not provided a 
complete dental examination and all appropriate dental work 
within 90 days of separation from service.

An undated statement from M.G. stated that the veteran had 
extensive dental work done in 1987.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1998.  He stated that the 1987 
motor vehicle accident caused extensive dental trauma.  He 
stated that all of the required dental work was not completed 
before he left service.  He testified that all he wanted was 
the treatment he needed completed.

A December 1996 VA dental examination noted that the veteran 
claimed dental trauma from an MVA.  The instructions to the 
examiner noted that the veteran's service dental records were 
lost and the July 1995 dental examination was inadequate to 
determine the extent of the dental trauma.  The examiner was 
asked to state which teeth were more likely than not damaged 
due to trauma.  The dental examiner stated that teeth numbers 
4, 5, 6, 8, 9, 13, 14, 19, 29, and 30 were most likely 
involved in the traumatic incident.


Criteria

The veteran is claiming eligibility for dental treatment due 
to service connected dental trauma. As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma. 38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment. 38 U.S.C.A. § 1712 
(a)(1)(C); 38 C.F.R. § 17.161(c).

Analysis

In this instance, the veteran's service medical records prior 
to 1993 were lost.  A July 1995 separation dental examination 
stated that the veteran needed treatment, but did not 
document which teeth had been treated or were still in need 
of treatment.  Furthermore, the examination document that 
extensive dental treatment was needed after a 1987 MVA.  A 
December 1996 VA dental examination noted that teeth numbers 
4, 5, 6, 8, 9, 13, 14, 19, 29, and 30 were most likely 
involved in the traumatic incident.  As the evidence of 
record reasonably establishes that these teeth were damaged 
as the result of an in-service dental trauma, the veteran is 
eligible for outpatient dental treatment for these teeth.  
Accordingly, his claim for such treatment is granted with 
regard to the specified teeth.


ORDER

Entitlement to service connection for a left knee disorder is 
granted.

Entitlement to service connection for residuals of fractured 
knuckles of the right hand is denied.

Entitlement to service connection for a left ankle disorder 
is granted.

Entitlement to VA outpatient dental treatment for residuals 
of dental trauma to teeth numbered 4, 5, 6, 8, 9, 13, 14, 19, 
29, and 30 is granted.


REMAND

Initially, the Board notes, with regard to these remanded 
claims, that the veteran's service medical records are 
incomplete.  As such records were lost by no fault of the 
veteran's, the Board has determined, that in the interest of 
fairness to the veteran, further development should be 
undertaken to afford the veteran every opportunity to 
substantiate these claims.

Service Connection for Residuals of a Head Injury

Service medical records indicate that the veteran reported 
being in a car accident in 1986 or 1987.  An April 1994 
service medical record indicated that the veteran had been 
assaulted and suffered a scalp contusion.  On examination the 
physician noted tenderness over the right parietal area.  The 
veteran reported experiencing headaches, memory loss, and a 
head injury on his April 1995 report of medical history, 
which was completed in conjunction with his separation 
examination.  The April 1995 separation examination report 
noted complaints of headaches.

An April 1996 VA treatment note reflected a diagnosis of 
chronic headaches of unknown etiology.  A VA treatment note, 
dated later in April 1996, noted that the veteran complained 
of chronic headaches.  The veteran reported self-medicating 
with nonsteroidal anti-inflammatory drugs.  The physician 
noted that excessive use of such drugs could contribute to 
his headaches.  He also indicated that the headaches could be 
related to the veteran's reported assault.  A May 1996 VA 
treatment note reported complaints of headaches.

A December 1996 VA examination report noted that the veteran 
reported constant headaches.  He said they were continuous 
and never relieved.  The examiner diagnosed the veteran with 
a history of headaches, of undetermined etiology.

An undated statement from M.G. indicated that the veteran was 
involved in a car accident in 1987.  She stated he sustained 
head, neck and back injuries as a result of the accident and 
was given 30 days convalescence leave.  She stated she was 
not aware of any specific medical diagnoses associated with 
his accident.

A February 1998 private treatment note reported that the 
veteran was seen for complaints associated with headaches and 
blackouts.  The veteran reported he had been in a car 
accident in 1987 where he was not wearing a seatbelt and went 
through the windshield of the car.  He also reported that he 
was assaulted in 1994.  He reported experiencing headaches, 
which were frontal in nature.  The veteran indicated that 
while in the service he experienced a sinus infection and 
wondered if the headaches were related.  He stated that the 
headaches do not currently seem to be related to any stimulus 
in particular.  The physician noted that the veteran's 
complaints did not suggest that he had migraine headaches.  
The physician noted a diagnosis of blackouts secondary to 
head trauma and/or sinus infection.

A February 1998 letter from the veteran's private physician 
noted that he had seen the veteran on two separate occasions.  
He stated that the veteran was in a serious MVA where he 
struck his head against a windshield.  The physician also 
noted that the veteran had been beaten rather severely.  He 
indicated that, as a result of these two incidents, the 
veteran had a post-traumatic head injury with a closed head 
injury, the result of which was memory loss and black out 
spells.  The physician stated that further studies would need 
to be conducted to determine whether the veteran's seizures 
were also associated with his head injuries.  He also 
indicated that there was "no doubt in [his] mind that the 
accident and the injury that he sustained was a direct cause 
of his headaches."

The veteran testified at a hearing held before a hearing 
officer at the RO in September 1998.  He stated that he was 
in a MVA in 1987.  He testified that he experienced severe 
head trauma as a result of the accident.  He also reported 
being assaulted in 1994, which resulted in another head 
injury.  He stated that he had experienced chronic headaches, 
memory loss, seizures and blackouts since the car accident.

A May 2000 VA treatment note reflected that the veteran 
complained of chronic headaches since service.  He stated 
that they occurred every day.  No diagnosis was made with 
regard to the headaches.  The treatment note indicated that 
the veteran was referred to neurology.

The veteran's private physician has specifically determined 
that the veteran's headaches are related to the incidents 
described by the veteran, which were corroborated by other 
evidence of record.  However, what is unclear is the extent 
of any residuals currently suffered by the veteran.  He has 
described headaches, blackouts, memory loss and seizures.  
The Board notes that the February 1998 letter from the 
veteran's private physician specifically noted that further 
testing was required to determine whether the veteran had 
seizures that could be attributed to his head injuries.  
Accordingly, the Board finds that a VA examination is 
warranted to determine that extent of any current residuals 
that may reasonably be related to the veteran's two in-
service head traumas.

Service Connection for Cervical Strain

Service medical records indicate that the veteran reported 
injuring his neck in a car accident, which occurred in 1986 
or 1987.

An undated statement from M.G., noted that the veteran was 
involved in a MVA in 1987.  She stated that he was on 
convalescent leave for 30 days and had to wear a neck brace 
for several weeks after he returned to duty.

A February 1998 letter from the veteran's private physician 
stated that, based on the veteran's MVA and the injuries he 
sustained, the veteran did suffer a cervical whiplash at that 
time.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1998.  The veteran indicated that 
he had suffered a cervical strain as a result of his 1987 
MVA.

In this instance, while there is evidence of an in-service 
injury to the veteran's cervical spine, there is no evidence 
of record of a current disability associated with such.  To 
date, none of the veteran's VA examinations have evaluated 
this claimed disorder.  Accordingly, a VA examination is 
warranted to determine whether the veteran has current a 
cervical spine disorder that may be related to his 1987 MVA.

Service Connection for Residuals of a Left Eye Injury

Service medical records reflect that the veteran was 
assaulted in April 1994.  At the time, he was treated for a 
left, subconjunctival hemorrhage.  The April 1995 separation 
examination report noted that the veteran had blurry vision 
in his left eye.

A December 1996 statement from a private physician noted that 
the veteran had been assaulted, injuring his left eye two 
years previously.  The physician noted that there were no 
abnormalities associated with the veteran's left eye.

A November 1997 private treatment note indicated that the 
veteran was being treated for a corneal abrasion of the left 
eye.  It was reported that a dog had scratched the veteran 
recently.

A February 1998 letter from the veteran's private physician 
noted some kind of trauma to the veteran's lower lid on the 
left side that resulted in an in-growing of the lid, which 
caused the veteran to be very light sensitive.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1998.  He stated that his left 
eye had been injured during the 1994 assault.

While a left eye injury during service is documented, the 
post-service clinical evidence is unclear as to whether there 
is any current left eye disability that may be related to his 
in-service injury.  Accordingly, a VA examination is 
necessary to make this determination.

Service Connection for a Skin Disorder

January 1995 service medical records reflect that the veteran 
complaint of severe pruritis of two week duration.  The 
diagnosis was scabies versus dermatitis.  The April 1995 
separation examination report noted rashes and dry spots.

A September 1995 VA examination report noted that the veteran 
reported an intermittent skin rash.  The examiner diagnosed 
no skin disorder.

A December 1996 VA examination report noted that the veteran 
complained of recurrent rashes.  No comments were made with 
regard to the presence of a chronic skin disorder.

A February 1998 letter from the veteran's private physician 
noted that the veteran reported symptoms of a skin disorder 
that sounded like something that mimicked psoriasis.  
However, there was no rash present during his examination.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1998.  The veteran reported 
getting rashes throughout his body once every two to three 
months.  He stated he had not been given a diagnosis with 
regard to these rashes.  He also stated that, during service, 
he was told it could be scabies.

While it is clear from the record that the veteran was 
treated for a skin disorder during service, what is unclear 
is the extent of any current disorder that may be associated 
with his in-service complaints.  Though he has reported a 
recurring rash since service, none of the clinical records 
document such.  Accordingly, a VA examination is warranted in 
order to determine if the veteran has any signs of a 
recurring, chronic skin disorder.


Service Connection for a Chronic Lung Disorder

The veteran reported that he had problems related to asthma 
on the April 1995 report of medical history completed in 
conjunction with his separation examination.  The April 1995 
separation examination report noted that the veteran was 
exposed to asbestos during service.

A September 1995 VA examination report noted asbestos 
exposure during service.  The veteran complained of mild 
shortness of breath with exertion.  An indication of 
asbestosis was noted.

An April 1996 VA pulmonary function test report noted a 
diagnosis of asthma.

A February 1998 statement from J.I stated that he remembered 
the veteran had breathing difficulties, particularly during a 
campout in 1989.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1998.  The veteran testified that 
he did not have any breathing problems prior to service.  He 
stated that since service he has experienced slight breathing 
problems.  He also stated that he was born with asthma.

Initially, the Board notes it is unclear from review of the 
record the extent and nature of any current lung disorder.  A 
diagnosis of asthma has been made, and the Board notes that 
the veteran reported a history of asthma on his April 1995 
report of medical history, which was completed in conjunction 
with the veteran's April 1995 separation examination.  In 
addition, asbestos exposure was also noted on the veteran's 
April 1995 separation examination report.  The Board is aware 
of the veteran's testimony that he was born with asthma.  
However, he also testified that he had no breathing problems 
prior to service.  In light of this evidence, which is both 
unclear and conflicting, the Board finds that a VA 
examination is warranted to determine the exact nature and 
etiology of any current lung disorder.


Accordingly, these claims are REMANDED for the following:

1.  The RO should obtain the names and 
addresses of any medical care providers 
who treated the veteran for any of the 
disorders that remain a subject of this 
remand.  After securing the necessary 
releases, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
examination to determine the extent of 
any residuals that may be associated with 
the veteran's in-service head traumas.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
document the current residual 
disabilities, if any, which may 
reasonably be attributed to the veteran's 
in-service head injuries.

3.  The veteran should be afforded a VA 
examination to determine whether the 
veteran has a current cervical spine 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  If a cervical 
spine disorder is diagnosed, the examiner 
is asked to offer an opinion as to 
whether it is as likely as not that such 
a disorder may be related to the 
veteran's service.

5.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current left eye 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any currently 
diagnosed left eye disorder is related to 
the veteran's 1994 left eye injury.

6.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any current, chronic skin 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any currently 
diagnosed skin disorder is related to the 
veteran's period of service.

7.  The veteran should be afforded a VA 
examination to determine the nature of 
any current lung disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
specifically comment on the documented 
in-service asbestos exposure.  In 
addition, the examiner should offer an 
opinion as to whether it is as like as 
not that any currently diagnosed lung 
disorder may be related to such exposure 
or, in any other regard, to the veteran's 
period of active service.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



